                  Case 2:20-cv-00383-RAJ Document 37 Filed 08/26/21 Page 1 of 3




1                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE
10   Jennifer Dold et al.,
11                   Plaintiffs,
                                                      Case No. 2:20-cv-00383-RAJ
12           v.
                                                      ORDER GRANTING JOINT
13   Snohomish County et al.,                         MOTION FOR WITHDRAWAL
                                                      AND SUBSTITUTION OF
14                   Defendants.                      COUNSEL
15
             This matter comes before the Court on Defendant’s Joint Motion for Withdrawal
16
     and Substitution of Counsel for Defendants Snohomish County and Bryson McGee. Dkt.
17
     # 24.
18
             When this case first began, Defendants were represented as follows: Defendant
19
     Snohomish County (“County”) and Defendant Bryson McGee were both represented by
20
     Snohomish Counting Prosecuting Attorney’s Office. Dkt. ## 4, 5. Defendant Cody
21
     McCoy, on the other hand, was represented by the law firm Keating, Bucklin &
22
     McCormack Inc. P.S. Dkt. # 7.
23
             Now, Snohomish County Prosecuting Attorney’s Office seeks to withdraw as
24
     counsel, citing a potential conflict of interest between the County and Mr. McGee. Dkt.
25
     # 24. Through a joint motion, all Defendants request that the law firm Frey Buck P.S. be
26
     allowed to appear and represent the County and that Keating, Bucklin & McCormack be
27
28   ORDER – 1
              Case 2:20-cv-00383-RAJ Document 37 Filed 08/26/21 Page 2 of 3




1    allowed to assume representation of Mr. McGee, jointly with co-Defendant Mr. McCoy.
2    Id. Defendants represent that both Mr. McGee and Mr. McCoy have consented to the
3    joint representation and have signed a written consent letter available for the Court’s in
4    camera review upon request. Id.
5           Plaintiffs do not oppose Frey Buck’s appearance and substitution of counsel for
6    the County. See Dkt. # 25. But they do object to Keating, Bucklin & McCormack’s joint
7    representation of individual Defendants, Mr. McGee and Mr. McCoy. Id. According to
8    Plaintiffs, “there are such obvious potential conflicts between [them] that joint
9    representation . . . should not be permitted.” Id. at 1. In any event, they say, the Court
10   should engage in a “judicial inquiry into the defendants’ understanding of what defenses
11   they will be giving up if they consent to joint representation so that this court can
12   determine whether their alleged consent to joint representation is fully informed.” Id.
13          At this stage, the Court rejects Plaintiffs’ objections and their call for a “judicial
14   inquiry.” Withdrawal of counsel is governed by Local Rule 83.2(b). Local Rules W.D.
15   Wash. LCR 83.2. Plaintiffs’ argument is not that Defendants failed to comply with that
16   rule. Rather, their argument is, should this case proceed despite the conflict of interest
17   created by the joint representation, Plaintiffs could potentially “try this case, win it, and
18   then have their verdict invalidated because one of the officers . . . asserts that he was not
19   fairly represented by conflict free counsel.” Dkt. # 25 at 5.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ORDER – 2
              Case 2:20-cv-00383-RAJ Document 37 Filed 08/26/21 Page 3 of 3




1           Whatever their merits may be, the arguments are premature and not properly
2    before this Court. Before the Court is Defendants’ joint motion to withdraw and
3    substitute counsel, not a motion for disqualification of counsel. Given that the joint
4    motion complies with Local Rule 83.2(b), the Court GRANTS Defendants’ motion. Dkt.
5    # 24. It expresses no opinion on the merits of Plaintiffs’ conflict of interest arguments.
6    Dkt. # 25.
7
            DATED this 26th day of August, 2021.
8
9
10
                                                       A
                                                       The Honorable Richard A. Jones
11
                                                       United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
